Appeal from order and judgment (one paper), Supreme Court, New York County (Marcy Friedman, J.), entered April 12, 2005, which denied petitioner’s application to annul respondent’s August 2004 denial of petitioner’s August 2003 parole application, and dismissed the petition, unanimously dismissed as moot, without costs.
The appeal has been rendered moot because petitioner appeared before the Parole Board in August 2005 and received another hearing (Matter of Siao-Pao v Travis, 5 AD3d 150 [2004], *354lv denied 3 NY3d 603 [2004]). In any event, we find that respondent properly considered the factors set forth in Executive Law § 259-i, including such pertinent documents as the presentence report and victim impact statement. Concur—Andrias, J.P., Sullivan, Williams, Sweeny and McGuire, JJ.